Exhibit 10.2

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is made and entered into as of
August 30, 2020, by and between Navidea Biopharmaceuticals, Inc., a Delaware
corporation (the “Company”), and the investors listed on Schedule I hereto (each
an “Investor”, and collectively, the “Investors”).

 

WHEREAS, the Company desires to sell to the Investors, and the Investors desire
to purchase from the Company, up to US$25,000,000 in shares (the “Securities”)
of the Company’s common stock, par value $0.001 per share (the “Common Stock”),
subject to the terms and conditions set forth in this Agreement and pursuant to
a currently effective shelf registration statement on Form S-3 (Registration
Number 333-222092) (the “Registration Statement”), as supplemented by the
Prospectus Supplement (as defined below), which Registration Statement has been
declared effective in accordance with the Securities Act of 1933, as amended
(the “Securities Act”), by the United States Securities and Exchange Commission
(the “SEC”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Investors hereby agree as follows:

 

1.     Definitions. As used in this Agreement, unless the context otherwise
requires, the following terms shall have the respective meanings specified or
referred to in this Section 1:

 

“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, “control,” when used with respect to any Person, means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise. The terms “controlling” and “controlled” have meanings correlative to
the foregoing.

 

“Court Order” means any judgment, order, award, or decree of any foreign,
federal, state, local or other court or administrative or regulatory body and
any award in any arbitration proceeding.

 

“Encumbrance” means any lien (statutory or other), encumbrance, claim, charge,
security interest, mortgage, deed of trust, pledge, hypothecation, assignment,
conditional sale or other title retention agreement, preference, priority or
other security agreement or preferential arrangement of any kind or nature, and
any easement, encroachment, covenant, restriction, right of way, defect in title
or other encumbrance of any kind.

 

“Exempted Securities” means (i) Common Stock (or options or other rights to
acquire Common Stock or securities convertible or exchangeable into or
exercisable for Common Stock) issued by reason of a dividend, stock split,
split-up or other distribution of Common Stock; (ii) Common Stock (or options or
other rights to acquire Common Stock or securities convertible or exchangeable
into or exercisable for Common Stock) issued to employees or directors of, or
consultants or advisors to the Company or any of its Subsidiaries pursuant to a
plan, agreement or arrangement; (iii) Common Stock (or options or other rights
to acquire Common Stock or securities convertible or exchangeable into or
exercisable for Common Stock) issued to equipment lessors, or to real property
lessors, equipment leasing or real property leasing transaction ; (iv) Common
Stock (or options or other rights to acquire Common Stock or securities
convertible or exchangeable into or exercisable for Common Stock) issued in
connection with sponsored research, collaboration, technology license,
development, manufacturing, supply, distribution, marketing or other similar
commercial agreements or strategic partnerships, including, without limitation,
in connection with the contemplated commercialization partnership with Jubilant
Radiopharma.

 

“Governmental Body” means any foreign, federal, state, local or other
government, governmental, statutory or administrative authority or regulatory
body, self-regulatory organization or any court, tribunal or judicial or
arbitral body.

 

“New Securities” means, collectively, equity securities of the Company
(including Common Stock), whether or not currently authorized, as well as
rights, options, or warrants to purchase such equity securities, or securities
of any type whatsoever that are, or may become, convertible or exchangeable into
or exercisable for such equity securities. For the avoidance of doubt, New
Securities shall not include any Exempted Securities.

 

“Person” means any individual, partnership, corporation, limited liability
company, association, joint venture, joint-stock company, trust, unincorporated
organization, Governmental Body, or other entity.

 

“Requirements of Law” means any applicable foreign, federal, state and local
laws, statutes, regulations, rules, codes, ordinances, Court Orders and
requirements enacted, adopted, issued or promulgated by any Governmental Body or
common law or any applicable consent decree or settlement agreement entered into
with any Governmental Body.

 

“SEC Reports” means, collectively, all reports of the Company required to be
filed by it under the Securities Act and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), including pursuant to Section 13(a) or 15(d)
thereof, for the twelve months preceding the date hereof. The term “SEC Reports”
shall not include any proxy statement (or amendment or supplement thereto) filed
or prepared by the Company.

 

 

--------------------------------------------------------------------------------

 

 

2.     Purchases of Common Stock.

 

(a)     Subject to the terms and conditions hereof, the Investors hereby
irrevocably subscribe for the purchase of an aggregate of up to $25,000,000 in
Securities, which are issuable and payable as described in Section 4.

 

(b)     Notwithstanding anything herein to the contrary, no Investor shall have
any obligation to purchase any shares of Common Stock under this Agreement if
such shares proposed to be purchased, when aggregated with all other shares of
Common Stock then owned beneficially (as calculated pursuant to Section 13(d) of
the Exchange Act and Rule 13d-3 promulgated thereunder) by such Investor and its
Affiliates would result in the beneficial ownership by such Investor and its
Affiliates of more than 4.99% of the then issued and outstanding shares of
Common Stock.

 

3.     Use of Proceeds. The Company intends to use the net proceeds received
from the sale of the Securities or otherwise pursuant to this Agreement for
general working capital purposes, including, without limitation, on product
development and commercialization, development of intellectual property,
purchases of inventory, sales and marketing, repayment of principal and interest
on outstanding indebtedness, and other operating expenses.

 

4.     Closings.

 

(a)     Initial Closing. The initial closings of the sale and purchase of the
Securities (collectively, the “Initial Closing”) shall occur within forty-five
(45) business days after the date on which the Company’s application to the NYSE
American for the listing of the Securities for trading thereon is approved by
the NYSE American. At the Initial Closing, the Investors shall purchase, and the
Company shall sell and issue, an aggregate of 1,000,000 shares of Common Stock
at a purchase price of $5.00 per share, as set forth on Schedule I attached
hereto.

 

(b)     Subsequent Closings. Subsequent closings of the sale and purchase of the
Securities (each a “Subsequent Closing”, and together with the Initial Closing,
a “Closing”) shall occur from time to time after the Initial Closing on such
dates and times as agreed upon by the parties hereto, but in any event no later
than ninety (90) business days after the Initial Closing (the “Closing Time”);
provided that the closing price of the Common Stock on the NYSE American
exchange shall have closed at or above $5.00 for five consecutive trading days.
The Investors shall purchase the Securities at such Subsequent Closing at a
price per share equal to market value within the meaning of Section 713 of the
NYSE American Company Guide (the “Subsequent Purchase Price”); provided that in
no event shall the Investors be obligated to purchase Securities at a Subsequent
Closing at a price greater than $5.75 per share. Schedule I shall be updated to
reflect the number of additional Securities purchased by Investors at each such
Subsequent Closing and the Investors purchasing such additional Securities.

 

(c)     Payment for Securities. At each Closing, each Investor shall pay to the
Company an amount equal to their respective Subsequent Purchase Price payable as
full payment for the Securities issuable at the Closing via wire transfer of
immediately available funds in accordance with the wiring instructions attached
hereto as Appendix A or as otherwise designated by the Company, by check payable
to the Company, or by any combination of such methods.

 

5.     Representations and Warranties of the Company. As of the date hereof and
as of the Closing Time, the Company represents and warrants that:

 

(a)     Organization. The Company is duly incorporated or formed and validly
existing and in good standing under the law of its jurisdiction of incorporation
or formation. The Company is duly qualified and in good standing as a foreign
company in each other jurisdiction in which it owns or leases property or in
which the conduct of its business requires it to be so qualified or licensed,
except where the failure to be so qualified and in good standing would not,
individually or in the aggregate, have or reasonably be expected to have a
material adverse effect on the business, properties, financial condition,
results of operations, or prospects of the Company (a “Material Adverse
Effect”).

 

(b)     Authorization. The Company has all requisite power and authority to
execute and deliver this Agreement and to perform its obligations hereunder in
accordance with the terms hereof. The execution, delivery and performance of
this Agreement by the Company have been duly authorized by all necessary
corporate action. This Agreement has been duly executed and delivered by the
Company, and this Agreement constitutes the legal, valid and binding obligation
of the Company enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws relating to or affecting
the enforcement of creditors’ rights generally and by general equitable
principles.

 

(c)     No Violation; Consents and Approvals. The execution and delivery by the
Company of this Agreement does not, and the consummation by the Company of any
of the transactions contemplated hereby and compliance by the Company with the
terms, conditions and provisions hereof (including the offer and sale of the
Securities by the Company) will not conflict with, violate, result (with the
giving of notice or passage of time or both) in a breach of the terms,
conditions or provisions of, or constitute a default, an event of default or an
event creating rights of acceleration, termination or cancellation or a loss of
rights under, or result in the creation or imposition of any Encumbrance upon
any of the assets or properties of the Company under (i) the certificate of
incorporation or certificate of formation or the by-laws, each as applicable, of
the Company, (ii) any note, instrument, agreement, contract, mortgage, lease,
license, franchise, guarantee, permit or other authorization, right, restriction
or obligation to which the Company is a party or any of their respective assets
or properties is subject or by which the Company is bound, (iii) any Court Order
to which the Company is a party or any of their respective assets or properties
is subject or by which the Company is bound, or (iv) any Requirements of Law
applicable to the Company or any of their respective assets or properties, other
than (A) the filing with the SEC of the Prospectus Supplement, and (B)
application to the NYSE American for the listing of the Securities for trading
thereon in the time and manner required thereby.

 

 

--------------------------------------------------------------------------------

 

 

(d)     Capitalization. The Securities will be duly authorized, and when issued
in accordance with this Agreement, (i) will be validly issued, fully paid and
non-assessable and will be free and clear of any Encumbrances (other than, with
respect to the Investors, any Encumbrances created by or through the Investors
and restrictions on transfer imposed by the Securities Act (if any), and
applicable “blue sky” or other similar laws of the Investors’ state of residence
(if any) (referred to as the “State Securities Laws”)) and the Investors will
have good title thereto and (ii) will not have been issued in violation of any
preemptive or subscription rights and will not result in the anti-dilution
provisions of any security of the Company becoming applicable.

 

(e)     Compliance with Laws. Except as may otherwise be described in the SEC
Reports, the Company is in compliance with all laws and regulatory requirements
to which it is subject, including U.S. sanctions laws and the Foreign Corrupt
Practices Act, 15 U.S.C. §78 et seq., as it may be amended from time to time,
except for such non-compliance that (A) could not reasonably be expected to have
a Material Adverse Effect or (B) occurs as a result of any proceedings or
investigations relating to any matter described in the SEC Reports.

 

(f)     No Restrictions on Common Stock. Except as described in the SEC Reports,
(i) No Person has the right, contractual or otherwise, to cause the Company to
issue or sell to it any shares of Common Stock or shares of any other capital
stock or other equity interests of the Company and (ii) no Person has any
purchase option, call option, preemptive rights, resale rights, subscription
rights, rights of first refusal or other rights to purchase any shares of Common
Stock or shares of any other capital stock of or other equity interests in the
Company.

 

(g)     Investment Company; Passive Foreign Investment Company. The Company is
not and, after giving effect to the offer and sale of the Securities will not be
an “investment company,” required to register under the Investment Company Act
of 1940, as amended. The Company does not believe that it is a “passive foreign
investment company” as such term is defined in the Internal Revenue Code of
1986, as amended from time to time, and the regulations promulgated thereunder
(the “Code”).

 

(h)     Compliance with SEC Filings.

 

(i)     The Company has filed all SEC Reports required to be filed by it with
the SEC for the twelve months preceding the date hereof. As of their respective
dates or, if amended, as of the date of such amendment, the SEC Reports complied
in all material respects with the requirements of the Securities Act, Exchange
Act and the Sarbanes-Oxley Act of 2002 and the applicable rules and regulations
promulgated thereunder, and none of the SEC Reports included any untrue
statement of a material fact or omitted to state any material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The Company has
never been an issuer subject to Rule 144(i) under the Securities Act.

 

(ii)     The audited consolidated financial statements and unaudited
consolidated financial statements (including all related notes and schedules) of
the Company included in the SEC Reports complied as to form in all material
respects with the rules and regulations of the SEC then in effect, fairly
present in all material respects the consolidated financial position of the
Company and its consolidated subsidiaries, as of the respective dates thereof,
and the consolidated results of their operations and their consolidated cash
flows for the respective periods then ended (subject, in the case of the
unaudited statements, to normal recurring year-end audit adjustments that were
not or are not expected to be, individually or in the aggregate, materially
adverse to the Company), and were prepared in accordance with U.S. generally
accepted accounting principles (“GAAP”) applied on a consistent basis during the
periods involved, except as otherwise disclosed in the Company SEC Documents.

 

(i)     Registration and Listing of Common Stock. The class of Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act. The Common
Stock is listed on the NYSE American, and the Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the NYSE American. As of the date of this
Agreement, except as disclosed in the SEC Reports, the Company has not received
any notification that, and has no knowledge that, the SEC is contemplating
terminating the Company’s registration under Section 12(g) of the Exchange Act.

 

(j)     Registration Statement. The sale of the Common Stock is being made
pursuant to the Registration Statement, which was originally filed by the
Company with the SEC on December 15, 2017 and declared effective by the SEC on
December 27, 2017 (the “Registration Statement”), and a prospectus supplement to
the Registration Statement, to be filed with the SEC (the “Prospectus
Supplement”). The Registration Statement, as supplemented by the Prospectus
Supplement, is true and correct in all material respects and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.

 

 

--------------------------------------------------------------------------------

 

 

6.     Representations and Warranties of the Investors. As an inducement to the
Company to enter into this Agreement and to consummate the transactions
contemplated hereby, each of the Investors represents and warrants, severally
and not jointly, as of the date hereof and as of Closing Time, as follows:

 

(a)     Authorization. Each Investor has full power and authority to execute and
deliver this Agreement and to perform its obligations hereunder in accordance
with the terms hereof. If such Investor is an entity, the execution and delivery
of this Agreement by such Investor and the consummation by it of the
transactions contemplated hereby do not conflict with its certificate of
incorporation, articles of organization, or operating agreement or similar
documents, and do not require further consent or authorization by such Investor,
its board of directors, stockholders, partners, managers and/or its members.
This Agreement has been, and at or prior to the Closing will have been, duly
executed and delivered by such Investor, and constitutes the legal, valid and
binding obligation of such Investor, enforceable against such Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws relating to or affecting the enforcement of creditors’ rights
generally and by general equitable principles.

 

(b)     No Consents Required. No approval, authorization, consent or order of or
filing with any federal, state, local or foreign government or regulatory
commission, board, body, authority or agency, or of or with any self-regulatory
organization, or other non-governmental regulatory authority (including any
national securities exchange), is required in connection with the execution,
delivery and performance of this Agreement by each Investor or the consummation
by such Investor of the transactions contemplated hereby, except for such
approvals, authorizations, consents, orders or filings that have been obtained
or made and are in full force and effect.

 

(c)     No Violation. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby will not conflict
with, result in any breach or violation of or constitute a default under (or
constitute any event which with notice, lapse of time or both would result in
any breach or violation of or constitute a default under or give the holder of
any indebtedness (or a Person acting on such holder’s behalf) the right to
require the repurchase, redemption or repayment of all or a part of such
indebtedness under) (or result in the termination of, or in the creation or
imposition of a lien, charge or Encumbrance on any property or assets of such
Investor pursuant to) (i) the organizational or other governing documents of
such Investor, (ii) any indenture, mortgage, deed of trust, bank loan or credit
agreement or other evidence of indebtedness, or any license, lease, contract or
other agreement or instrument to which such Investor is a party or by which such
Investor or any of its properties may be bound or affected, (iii) any federal,
state, local or foreign law, regulation or rule, (iv) any rule or regulation of
any self-regulatory organization or other non-governmental regulatory authority
(including any national securities exchange) or (v) any Court Order applicable
to such Investor or any of its properties, except in the case of the foregoing
clauses (ii), (iii), (iv) and (v) as would not individually or in the aggregate,
materially and adversely affect such Investor’s ability to perform its
obligations under this Agreement or consummate the transactions contemplated
herein on a timely basis.

 

(d)     Accredited Investor.

 

(i)     Such Investor is acquiring the Securities to be issued under this
Agreement to Investor for its own account, not as nominee or agent, with the
present intention of holding such securities for purposes of investment, and not
with the view to the public resale or distribution of any part thereof, and such
Investor has no present intention of selling, granting any participation in, or
otherwise distributing the same in violation of the U.S. federal securities laws
or any applicable State Securities Laws. Investor is purchasing and holding any
purchased Securities for its own account and is not party to any co-investment,
joint venture, partnership or other understandings or arrangements with any
other party relating to the Securities or any other transactions contemplated
hereunder.

 

(ii)     Such Investor is an “accredited investor” as such term is defined in
Rule 501(a) of Regulation D under the Securities Act or a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act or
a “qualified purchaser” as defined in Section 2(a)(51)(A) of the Investment
Company Act of 1940, as amended.

 

(iii)     Such Investor acknowledges that it has completed the Investor
Questionnaire contained in Appendix B and that the information contained therein
is complete and accurate as of the date thereof and is hereby affirmed as of the
Closing Time. Any information that has been furnished or that will be furnished
by Investor to evidence its status as an accredited investor is accurate and
complete, and does not contain any misrepresentation or material omission.

 

(iv)     Such Investor has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Company, and has so evaluated the
merits and risks of such investment, and understands that it may be required to
bear the risks thereof. Such Investor has previously invested in securities
similar to the Securities and fully understands the limitations on transfer and
restrictions on sales of the Securities. Investor represents that it is able to
bear the economic risk of its investment in the Securities and is able to afford
the complete loss of any such investment.

 

(v)     Such Investor has conducted its own independent evaluation, made its own
analysis and consulted with advisors as it has deemed necessary, prudent, or
advisable in order for such Investor to make its own determination and decision
to enter into the transactions contemplated by this Agreement and to execute and
deliver this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

(vi)     Such Investor has reviewed the SEC Reports and is familiar with the
business and financial condition and operations of the Company. Such Investor
has had an opportunity to discuss the terms and conditions of the offering of
the Securities with the Company’s management to enable it to evaluate the
transactions contemplated by this Agreement and to make an informed investment
decision concerning the Securities, and such Investor has had the opportunity to
obtain and review information reasonably requested by such Investor.

 

(vii)     Such Investor is not purchasing the Securities as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or, to such Investor’s
knowledge, any other general solicitation or general advertisement. Neither the
Investor nor its Affiliates or any person acting on its or any of their behalf
has engaged, or will engage, in any form of general solicitation or general
advertising (within the meaning of Rule 502(c) under the Securities Act) in
connection with the offering of the Securities.

 

(viii)     Such Investor has sufficient cash on hand or other immediately
available funds to pay the applicable Initial Purchase Price and/or Subsequent
Purchase Price, as the case may be, and otherwise satisfy its obligations in
connection with this Agreement and the transactions contemplated hereby.

 

(ix)     Such Investor is not subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) through (viii) under the
Securities Act, except for Disqualification Events covered by Rule 506(d)(2)(ii)
or (iii) under the Securities Act and disclosed in writing in reasonable detail
to the Company.

 

(e)     No Broker’s Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Investor or any of its Affiliates or subsidiaries (if
applicable) to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the issuance of
the Securities, and the Investor has not taken any action that could cause the
Company to be liable for any such fees or commissions.

 

(f)     Advisors. Such Investor acknowledges that, prior to entering into this
Agreement, it was advised by Persons deemed appropriate by Investor concerning
this Agreement and the transactions contemplated hereunder and conducted its own
due diligence investigation and made its own investment decision with respect to
this Agreement, the transactions contemplated hereunder and the purchase of the
Securities.

 

(g)     Arm’s Length Transaction. Such Investor is acting solely in the capacity
of an arm’s length contractual counterparty to the Company with respect to the
transactions contemplated hereby. Additionally, without derogating from or
limiting the representations and warranties of the Company, Investor (i) is not
relying on the Company for any legal, tax, investment, accounting or regulatory
advice; (ii) has consulted with its own advisors concerning such matters; and
(iii) shall be responsible for making its own independent investigation and
appraisal of the transactions contemplated hereby.

 

(h)     No Further Reliance. Such Investor acknowledges that it is not relying
upon any representation or warranty made by the Company that is not set forth in
this Agreement or in the Company’s public filings. Investor confirms that the
Company has not (i) given any guarantee or representation as to the potential
success, return, effect or benefit (either legal, regulatory, tax, financial,
accounting or otherwise) of an investment in the Securities; (ii) made any
representation to the Investors regarding the legality of an investment in the
Securities under applicable legal investment or similar laws or regulations,
except as set forth herein; or (iii) the likelihood or ability of the Company to
remain in compliance with the continued listing requirements of the NYSE
American exchange or continue trading on a national securities exchange. The
Investor confirms that (A) it has conducted a review and analysis of the
business, assets, condition, operations and prospects of the Company, and the
terms of the Securities, and has access to such financial and other information
regarding the Company, in each case that the Investors considers sufficient for
purposes of the purchase of the Securities; (B) at a reasonable time prior to
its purchase of the Securities, it had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
offering of the Securities and to obtain additional information necessary to
verify any information furnished to the Investors or to which the Investors had
access; and (C) it has not received any offering memorandum or offering document
in connection with the offering of the Securities.

 

(i)     No ERISA Plans.  Either (a) The Investor is not purchasing or holding
Securities (or any interest in Securities) with the assets of (i) an employee
benefit plan that is subject to Title I of ERISA, (ii) a plan, individual
retirement account or other arrangement that is subject to Section 4975 of the
Code, (iii) an entity whose underlying assets are considered to include “plan
assets” of any of the foregoing by reason of such plan’s, account’s or
arrangement’s investment in such entity, or (iv) a governmental, church,
non-U.S. or other plan that is subject to any similar laws; or (b) the purchase
and holding of such Securities by the Investors, throughout the period that it
holds such Securities, and the disposition of such Securities or an interest
therein will not constitute (x) a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code, (y) a breach of fiduciary duty
under ERISA or (z) a similar violation under any applicable similar laws.

 

 

--------------------------------------------------------------------------------

 

 

7.     Additional Agreements.

 

(a)     Short Selling Acknowledgement and Agreement. The Investors understand
and acknowledge that the SEC currently takes the position that coverage of Short
Sales of securities “against the box” prior to the effective date of a
registration statement is a violation of Section 5 of the Securities Act and of
Securities Act Compliance Disclosure Interpretation 239.10. The Investors agree
that they will abide by such interpretation and will not engage in any Short
Sales that result in the disposition of the Securities acquired hereunder by
such Investors until such time as a resale registration statement is declared or
deemed effective by the SEC or such Securities are no longer subject to any
restrictions on resale. “Short Sales” means all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.

 

(b)     Participation Rights.

 

(i)     Subject to the terms and conditions of this Section 7(b) and applicable
federal and state securities laws and regulations, if the Company proposes to
offer or sell any New Securities (other than Exempted Securities) during the
term of this Agreement and for a period of 90 business days following the
termination, pursuant to its terms as set forth in Section 4 or the Company's
right of termination set forth in Section 10. The Company shall provide written
notice thereof (an “Offer Notice”) to the Investors, which notice shall include
a description of the New Securities, the number of New Securities proposed to be
sold, the price and material terms, if any, upon which the Company proposes to
offer or sell such New Securities, and the proposed date for the closing of the
sale and purchase of such New Securities. An Investor may elect, by written
notice to the Company given within three (3) business days after the date of the
Offer Notice, to purchase, at the price and on the terms specified in the Offer
Notice, up to that portion of such New Securities which equals such Investor’s
aggregate amounts paid through the Offer Notice date for Common Stock under this
Agreement. The failure of an Investor to deliver such written notice within such
time period shall be deemed an election by such Investor not to exercise its
purchase rights with respect to such Offer Notice.

 

(ii)     Notwithstanding the terms set forth in this Section 7(b), if the board
of directors of the Company determines in good faith that the Company must issue
New Securities on an expedited basis without prior compliance with the terms of
this Section 7(b) in order to avoid material harm to the Company (an “Expedited
Issuance”), then, subject to compliance with the terms of the immediately
following sentence, the Company may effect and consummate such Expedited
Issuance without complying with the terms set forth in this Section 7(b) and
shall not be deemed to be in breach of this Section 7(b) as a result thereof;
provided that as promptly as practicable following the consummation of such
Expedited Issuance, the Company and the Investors shall comply with the terms of
this Section 7(b) in respect of the New Securities issued in such Expedited
Issuance such that the Investors shall have the opportunity to participate in
such Expedited Issuance of New Securities and be put in the same place
(including in respect of the percentage ownership of the equity securities of
the Company) they would have been had such Expedited Issuance been effected in
accordance with the terms of this Section 7(b).

 

(iii)     The provisions of this Section 7(b) shall (A) not apply to the
issuance of Exempted Securities and (B) terminate and be of no further force or
effect on the date that is ninety (90) business days after the expiration or
termination or, if earlier, upon termination of this Agreement pursuant to
Section 10.

 

8.     Conditions to Obligations of the Company. The obligation of the Company
to sell and issue the Securities to the Investors at the Closing Time is subject
to the fulfillment on or before the Closing Time of the following conditions,
any of which may be waived (in whole or in part) by the Company in its sole
discretion:

 

(a)     No Injunction. As of the Closing Time, no Governmental Body nor any
other Person shall have issued an order, injunction, judgment, decree, ruling or
assessment which shall then be in effect restraining or prohibiting the
completion of the transactions contemplated by this Agreement, nor to the
Company’s knowledge, shall any such order, injunction, judgment, decree, ruling
or assessment be threatened or pending.

 

(b)     Purchase Price Paid. Each Investor shall have paid its Initial Purchase
Price and/or Subsequent Purchase Price, as the case may be, as set forth on
Schedule I to the Company, pursuant to the requirements of this Agreement.

 

(c)     Covenants and Agreements. The Investors shall have performed and
complied with the covenants and agreements required to be performed or complied
with by the Investors hereunder on or prior to the Closing Time.

 

(d)     Representations and Warranties. The representations and the warranties
of the Investors contained in this Agreement shall be true and correct in all
material respects as of the Closing Time, with the same effect as though such
representations and warranties had been made on and as of such date.

 

9.     Conditions to Obligations of the Investors. The obligation of the
Investors to pay the Company the Initial Purchase Price and/or Subsequent
Purchase Price(s), as the case may be, as set forth on Schedule I in respect of
the Securities to be issued under this Agreement to the Investors is subject to
the fulfillment of, or, to the extent permitted by law, waiver by, the Investors
prior to the Closing Time, as the case may be, each of the following conditions:

 

(a)     Covenants and Agreements. The Company shall have performed and complied
in all material respects with the covenants and agreements required to be
performed or complied with by it hereunder on or prior to the Closing Time, as
applicable.

 

(b)     Representations and Warranties. The representations and the warranties
of the Company contained in this Agreement shall be true and correct in all
material respects as of each applicable Closing Time, with the same effect as
though such representations and warranties had been made on and as of such date,
and with respect to any additional representations and warranties made as of an
applicable date, such representations and warranties shall be true and correct
only as of such date.

 

 

--------------------------------------------------------------------------------

 

 

(c)     Prospectus Supplement. The Company shall have prepared and filed with
the Prospectus Supplement containing certain supplemental information regarding
the Securities and the terms of the offering contemplated herein.

 

10.     Termination. Company shall have the right to terminate this Agreement
upon written notice to the Investors if (a) the Initial Closing has not occurred
within ninety (90) days after the date hereof or (b) if the Investors have not
purchased an aggregate of $25,000,000 in Securities as of the date that is
ninety (90) business days after the Initial Closing.

 

11.     Miscellaneous.

 

(a)     Survival of Obligations. All representations, warranties, covenants,
agreements and obligations contained in this Agreement shall survive (i) the
acceptance of the Subscriptions by the Company and a Closing Time and (ii) the
death or disability of the Investors.

 

(b)     Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be deemed given or delivered (i) when
delivered personally, (ii) when delivered by electronic mail (so long as
notification of a failure to deliver such electronic mail is not received by the
sending party), (iii) if transmitted by electronic mail when confirmation of
transmission is received by the sending party, (iv) if sent by registered or
certified mail, postage prepaid, return receipt requested, on the third business
day after mailing or (v) if sent by reputable overnight courier when received;
and shall be addressed to the Investors as set forth on its respective signature
pages and if or to the Company as follows:

 

If to the Company:

Navidea Biopharmaceuticals, Inc. 

4995 Bradenton Avenue

Suite 240

Dublin, Ohio 43017

Attention: Jed A. Latkin, Chief Executive Officer

Email: jlatkin@navidea.com

 

with a copy to:

Thompson Hine LLP
335 Madison Avenue

12th Floor

New York, New York 10017-4611

Attention: Faith L. Charles

Email: Faith.Charles@ThompsonHine.com

 

 

  If to an Investor:

to the address set forth opposite such Investor’s name

on Schedule A hereto

 

with a copy to:

Jonathan D. Leinwand, P.A.

18851 NE 29th Avenue, Suite 1011

Aventura, Florida 33180

Tel.: 954-903-7856

Fax: 954-252-4265

jonathan@jdlpa.com

 

Any party hereto may, from time to time, change its address, e-mail address or
other information for the purpose of notices to that party by giving notice
specifying such change to the other parties hereto.

 

(c)     Execution in Counterparts; Effectiveness. This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument, and shall
become binding when one or more counterparts have been signed by and delivered
to each of the parties hereto.

 

(d)     Amendments. Except as set forth in Section 4(b) of this Agreement
related to updating Schedule I to reflect the Securities purchased at Subsequent
Closings, this Agreement shall not be amended, modified or supplemented except
by a written instrument signed by the parties hereto.

 

(e)     Expenses. The Investors shall be responsible for its own costs and
expenses in connection herewith, including the fees and expenses, if any, of its
advisors and its counsel.

 

(f)     Waiver. Any term or provision of this Agreement may be waived, or the
time for its performance may be extended, by the party entitled to the benefit
thereof. Any such waiver shall be validly and sufficiently authorized for the
purposes of this Agreement if, as to any party, it is in writing signed by an
authorized representative of such party. The failure or delay of any party to
enforce at any time any provision of this Agreement shall not be construed to be
a waiver of such provision, nor in any way to affect the validity of this
Agreement or any part hereof or the right of any party thereafter to enforce
each and every such provision. No waiver of any breach of this Agreement shall
be held to constitute a waiver of any other or subsequent breach.

 

 

--------------------------------------------------------------------------------

 

 

(g)     Severability. Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.

 

(h)     Assignment; Successors and Assigns. Neither this Agreement nor any of
the rights and obligations of any party hereunder may be assigned, delegated or
otherwise transferred by any Investor hereto without the prior written consent
of the Company and the other Investors, or by the Company without the prior
written consent of the Investors. No such assignment, delegation or other
transfer shall relieve the assignor of any of its obligations or liabilities
hereunder. This Agreement shall be binding upon and shall inure to the benefit
of the parties and their respective successors and permitted assigns.
Notwithstanding the foregoing in this Section 11(h), the parties acknowledge and
agree that, if the Company has provided its prior written consent, which shall
not be unreasonably denied, conditioned, or delayed, the Investor signing this
Agreement may assign, delegate, transfer or otherwise offer for participation to
one or more of its affiliates or non-affiliate investment fund that is an
accredited investor, some or all of its rights and obligations in Subsequent
Closings, as well as its rights and obligations with respect to future
participations pursuant to Section 7(b) hereunder, and in any such events, the
Company agrees to promptly provide its written consent therefor and to execute
and deliver any and all legal instruments and perform any and all acts which are
or may become necessary to effectuate the foregoing.

 

(i)     No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon any third Person,
other than the parties and their respective successors and assigns permitted by
Section 11(h), any right, remedy or claim under or by reason of this Agreement.

 

(j)     Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of New York without regard to
its conflict of laws principles.

 

(k)     Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of the state district courts of the State of New York
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in New York or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Investors may
otherwise have to bring any action or proceeding relating to this Agreement
against the Company and its subsidiaries or their respective properties in the
courts of any jurisdiction or any right that the Company may otherwise have to
bring any action or proceeding relating to this Agreement against the Investors
or its properties in the courts of any jurisdiction. Each party hereto
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of venue of any such proceeding
brought in such a court referred to in the first sentence of this Section 11(k)
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.

 

(l)     Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, TO IT THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

(m)     Public Announcements. The Investors shall not make any public
announcements or otherwise communicate with the news media with respect to this
Agreement or the transactions contemplated hereby without the prior written
consent of the Company. The Company and the Investors agree that the Company may
issue a press release announcing the Securities offering and disclosing all
material terms and conditions of such offering. Notwithstanding the forgoing,
the Investors may make or cause to be made any press release or similar public
announcement or communication as may be required to comply with (i) the
requirements of applicable law, including the Exchange Act or (ii) its
disclosure obligations or practices with respect to its investors; provided that
prior to making any such disclosure under this clause (ii), the Investors shall
provide a copy of such proposed disclosure to the Company and shall only
publicly make such disclosure with the consent of the Company, which consent
shall not be unreasonably withheld or delayed, if the Company has not previously
made a public announcement of the transactions contemplated hereby.

 

2

--------------------------------------------------------------------------------

 

 

(n)     Entire Agreement. This Agreement and the Appendices, and the documents
delivered pursuant hereto and thereto constitute the entire agreement and
understanding among the parties with respect to the subject matter contained
herein or therein, and supersede any and all prior agreements, negotiations,
discussions, understandings, term sheets or letters of intent between or among
any of the parties with respect to such subject matter.

 

(o)     Interpretation.

 

In this Agreement, unless the context clearly indicates otherwise: 

 

(i)     words used in the singular include the plural and words in the plural
include the singular;

 

(ii)     reference to any gender includes the other gender;

 

(iii)      the word “including” (and with correlative meaning “include”) means
“including but not limited to” or “including without limitation”;

 

(iv)     reference to any Section or Appendix means such Section of, or such
Appendix to, this Agreement, as the case may be, and reference in any Section or
definition to any clause means such clause of such Section or definition;

 

(v)     the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision hereof;

 

(vi)     reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

 

(vii)     reference to any law (including statutes and ordinances) means such
law (including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

 

(viii)     relative to the determination of any period of time, “from” means
“from and including,” “to” means “to but excluding” and “through” means “through
and including”; and

 

(ix)     the titles and headings of Sections contained in this Agreement have
been inserted for convenience of reference only and shall not be deemed to be a
part of or to affect the meaning or interpretation of this Agreement.

 

(p)     This Agreement was negotiated by the parties with the benefit of legal
representation, and no rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any party shall
apply to any construction or interpretation hereof. Subject to Section 11(g),
this Agreement shall be interpreted and construed to the maximum extent possible
so as to uphold the enforceability of each of the terms and provisions hereof.

 

 

 

[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement effective as of
the first date written above.

 

INVESTOR:

 

 

   

(Name of entity, if applicable)

 

 

 

By:    

 

 

Name:       (Print)  

 

Title:       (Print, if applicable)  

 

Address:                  

 

 

Taxpayer ID Number:    

 

Email Address:    

 

 

 

[Signature Page to Stock Purchase Agreement]

 

 

--------------------------------------------------------------------------------

 

 

INVESTOR (cont’d):

 

 

   

(Name of entity, if applicable)

 

 

 

By:    

 

 

Name:       (Print)  

 

Title:       (Print, if applicable)  

 

Address:                  

 

 

Taxpayer ID Number:    

 

Email Address:    

 

 

 

[Signature Page to Stock Purchase Agreement]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the first
date written above.

 

 

 NAVIDEA BIOPHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Jed A. Latkin

 

 

 

Title: Chief Executive Officer, Chief Financial

 

    Officer and Chief Operating Officer  

 

 

 

 

 

 

[Signature Page to Stock Purchase Agreement]

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

INVESTORS

 

Investor

Number of

Securities to be

Acquired

Aggregate Purchase Price to be

Paid

Address

Mastiff Group LLC

995,000 

 

$4,975,000 

18851 NE 29 Ave., Suite 1011

Aventura, FL 33180

 

John K. Scott

5,000 

$25,000 

5251 DTC Pkwy, Suite 285

Greenwood Village, CO 80111

 

                                                                               
       

 

 

 

 

TOTALS:

1,000,000 

$5,000,000 

 

 

 

--------------------------------------------------------------------------------

 

 

APPENDIX A

 

WIRE INSTRUCTIONS

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

APPENDIX B

 

INVESTOR QUESTIONNAIRE

 

Name of Investor:

 

Address of residence / principal place of business:    

 

With respect to a potential investment in Navidea Biopharmaceuticals, Inc., a
Delaware corporation (the “Company”), the undersigned represents and warrants
that he qualifies as an “accredited investor” as that term is defined in Rule
501(a) of Regulation D or a non-“U.S. Person” as that term is defined in Rule
902(k) promulgated under the Securities Act of 1933, as amended (the “Act”),
because (please check the box that applies):

 

☐

He/she is a natural person whose individual net worth, or joint net worth with
his/her spouse, at the time of his/her purchase of securities of the Company,
exceeds $1,000,000, excluding the value of his/her primary residence; or

 

☐

He/she is a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or had a joint income with his/her spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year; or

 

☐

He/she is a director, executive officer or general partner of the Company or a
director, executive officer or general partner of a general partner of the
Company; or

 

☐

It is an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended, a corporation, Massachusetts or similar business
trust, or partnership that was not formed for the specific purpose of acquiring
the securities of the Company being offered in this offering, with total assets
in excess of $5,000,000; or

 

☐

It is a “private business development company” as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940; or

 

☐

It is a “bank” as defined in Section 3(a)(2) of the Act; or

 

☐

It is a “savings and loan association” or other institution as defined in
Section 3(a)(5)(A) of the Act, whether acting in its individual or fiduciary
capacity; or

 

☐

It is a broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended; or

 

☐

It is an “insurance company” as defined in Section 2(a)(13) of the Act; or

 

☐

It is an investment company registered under the Investment Company Act of 1940;
or

 

☐

It is a “business development company” as defined in Section 2(a)(48) of the
Investment Company Act of 1940; or

 

☐

It is a “Small Business Investment Company” licensed by the U.S. Small Business
Administration under either Section 301(c) or (d) of the Small Business
Investment Act of 1958; or

 

☐

It is a plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees, if such plan has total assets in excess of
$5,000,000; or

 

☐

It is an employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974 if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which is one of the
following:

 

 

☐

A bank;

 

 

☐

A savings and loan association;

 

 

☐

An insurance company; or

 

 

☐

A registered investment adviser; or

 

☐

It is an employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974 with total assets in excess of $5,000,000; or

 

☐

It is an employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974 that is a self-directed plan with investment
decisions made solely by persons that are accredited investors; or

 

☐

It is a trust with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered by the Company in this
offering, whose purchase is directed by a sophisticated person as described in
Rule 506(b)(2)(ii); or

 

☐

It is an entity in which all of the equity owners are accredited investors.

 

 

--------------------------------------------------------------------------------

 

 

☐

It is not (i) a natural person resident in the United States; (ii) a partnership
or corporation organized or incorporated under the laws of the United States;
(iii) an estate of which any executor or administrator is a U.S. person; (iv) a
trust of which any trustee is a U.S. person; (v) an agency or branch of a
foreign entity located in the United States; (vi) a non-discretionary account or
similar account (other than an estate or trust) held by a dealer or other
fiduciary for the benefit or account of a U.S. person; (vii) a discretionary
account or similar account (other than an estate or trust) held by a dealer or
other fiduciary organized, incorporated, or (if an individual) resident in the
United States; or (viii) a partnership or corporation organized or incorporated
under the laws of any foreign jurisdiction; but not formed by a U.S. person
principally for the purpose of investing in securities not registered under the
Act, unless it is organized or incorporated, and owned, by accredited investors
who are not natural persons, estates or trusts.

 

☐

It is a discretionary account or similar account (other than an estate or trust)
held for the benefit or account of a non-U.S. person by a dealer or other
professional fiduciary organized, incorporated, or (if an individual) resident
in the United States.

 

☐

It is an estate of which any professional fiduciary acting as executor or
administrator is a U.S. person but: (A) an executor or administrator of the
estate who is not a U.S. person has sole or shared investment discretion with
respect to the assets of the estate; and (B) the estate is governed by foreign
law.

 

☐

It is a trust of which any professional fiduciary acting as trustee is a U.S.
person, but a trustee who is not a U.S. person has sole or shared investment
discretion with respect to the trust assets, and no beneficiary of the trust
(and no settlor if the trust is revocable) is a U.S. person.

 

☐

It is an employee benefit plan established and administered in accordance with
the law of a country other than the United States and customary practices and
documentation of such country.

 

☐

It is an agency or branch of a U.S. person located outside the United States but
(A) the agency or branch operates for valid business reasons; and (B) The agency
or branch is engaged in the business of insurance or banking and is subject to
substantive insurance or banking regulation, respectively, in the jurisdiction
where located.

 

Date: ______________________, 2020

 

INVESTOR:

 

   

(Name of entity, if applicable)

 

 

By:    

 

 

Name:       (Print)  

 

      

Title:       (Print, if applicable)  

 

 